Citation Nr: 9919050	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to July 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
acquired psychiatric disorder with his period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  See 38 U.S.C.A. § 1110 
(West 1991).  Service connection also may be granted for a 
disability, such as a psychosis, that becomes manifest to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

The veteran contends that his acquired psychiatric disorder 
was present during his period of active service.  Service 
medical records include the April 1964 induction examination.  
During that examination, the veteran indicated that he 
worried excessively; however, no psychiatric abnormalities 
were found on examination.  In June 1965, the veteran was 
hospitalized for approximately two weeks at Walter Reed Army 
Hospital for neuropsychiatric symptoms.  The veteran had 
recently fainted and struck his head, had been unresponsive, 
and had claimed amnesia.  The physical examination was within 
normal limits.  Objective findings of the mental examination 
included normal speech, appropriate effect, orientation in 
all spheres, good attention and concentration, the use of 
rationalizations to explain behavior, and poor insight and 
judgment.  There was no evidence of psychosis, 
psychoneurosis, organic brain syndrome, or mental deficiency.  
The veteran was diagnosed with a personality disorder, with 
immature personality and passive aggressiveness.  As a 
result, he was discharged from active duty.

Private medical records from Clarinda Mental Health Institute 
reflect that the veteran was hospitalized from December 1969 
to January 1970.  He was assessed with a personality 
disorder, paranoid type, not psychotic.  By history, this was 
the veteran's first mental health hospitalization following 
his discharge from active service.

Private medical records from Broadlawns Medical Center 
(Broadlawns) show that the veteran's first admission to that 
hospital was in January 1985.  He was brought to the hospital 
by his father, who described the veteran's behavior as 
erratic and hyperactive.  The veteran was assessed with 
bipolar disorder, manic, without psychotic features.  He was 
then transferred to the VA Hospital for further treatment.  
The veteran underwent another psychiatric admission at 
Broadlawns in October 1987.  The veteran presented as 
hyperactive and in a manic state.  He was apparently 
noncompliant with his medications.  Upon admission, he was 
diagnosed with bipolar, manic, with psychotic features.  The 
doctor stated that the veteran had an acute and severe 
exacerbation of his manic illness and needed to be on 
Lithium.  He described the veteran as highly agitated with 
extremely racing thoughts and as a danger to himself and 
others if not committed.  The veteran was subsequently 
transferred to the VA Hospital for continued treatment.

VA Hospital records reflect that the veteran underwent 
numerous psychiatric admissions.  Records from January 1985 
disclose that the veteran was admitted as a transfer from 
Broadlawns.  The veteran reported his last hospital admission 
as occurring in 1969 to 1970, with no mental health problems 
or treatment since that time.  Objectively, the veteran acted 
grandiose, spoke rapidly, and exhibited impaired insight and 
judgment.  He was diagnosed with bipolar disorder and placed 
on medication.  The veteran was again hospitalized from 
October to November 1987 as a transfer from Broadlawns.  At 
the time of admission, he was very psychotic and delusional 
and was diagnosed with schizo-affective disorder.

In July 1989, the veteran was hospitalized with a severe 
manic relapse.  His condition upon release was described as 
markedly improved and he continued to be assessed with 
bipolar disorder.  He was again admitted to the hospital in 
September 1989 due to an exacerbation of symptoms caused by 
discontinuing his medications.  Upon examination, he 
exhibited an elated mood, a disorganized thought process, 
tangential thinking, auditory and visual hallucinations, and 
decreased attention, concentration, and short-term memory.  
He was discharged when he achieved stabilization.  His 
diagnosis continued to be bipolar affective disorder.

In February, March, and December 1990, the veteran was 
hospitalized due to physical health problems, including a 
stroke, seizure disorder, and hypertension.  In October 1991, 
he was admitted to the hospital due to a myocardial 
infarction.  The diagnosis of bipolar disorder, at times in 
remission, continued to be noted, and he continued to take 
medication.  

Hospital records from December 1997 to January 1998 indicate 
that the veteran was admitted to an acute psychiatry unit due 
to agitated and threatening behavior.  Upon mental status 
examination, he had marginal personal hygiene, characteristic 
organic mood instability, no suicidal or homicidal ideations, 
pressured and excitable speech, and poor memory and insight.  
He made progress during his hospitalization and was released 
when his condition stabilized.  The Axis I diagnoses rendered 
were organic personality syndrome, dementia secondary to 
cerebrovascular accident, and history of bipolar disorder.

VA outpatient records from May 1989 include a mental health 
clinic visit which found the veteran to be relatively stable.  
He was assessed with mild bipolar disorder.  In January 1990, 
it was recorded that the veteran was taking Lithium and that 
he had not relapsed.  It was noted that the veteran had not 
lived independently for quite some time.  Records from 1993 
and 1994 reflect that the veteran resided at an assisted 
living home.  He received outpatient mental health care, 
participated in group therapy, and continued on medications.  
During a visit in June 1994, he was assessed with stable 
organic affective disorder.

While the medical evidence clearly demonstrates that the 
veteran currently has a psychiatric disorder, the Board finds 
that the evidence of record does not relate the veteran's 
psychiatric disorder to his diagnosed personality disorder in 
service or otherwise to his period of active service.  The 
record establishes that the veteran suffers from serious 
psychiatric and physical disabilities; however, no medical 
professional has offered an opinion as to the etiology of the 
veteran's psychiatric disorder.  In particular, the veteran's 
first mental health hospitalization following service 
continued to diagnose him with a personality disorder.  
Thereafter, the veteran did not receive mental health 
services for many years.  It was not until 1985, twenty years 
after his in-service hospitalization, that the veteran was 
diagnosed with bipolar disorder.  Additionally, as there is 
no evidence of psychosis within one year of active duty, 
service connection may not be granted pursuant to 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Therefore, as no competent medical 
evidence of a nexus between the current disorder and the 
veteran's period of service has been submitted, the veteran's 
claim must be denied as not well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, no further legal analysis need be made as to the 
merits of the claim.  See Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for an acquired psychiatric disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

